NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 7/6/2020.
The Examiner notes that support for the amendment can be found in at least Figs. 16A017B.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of perforating a tissue of a heart of a patient, the method utilizing an electrosurgical apparatus and a delivery system comprising at least two dilators wherein a first dilator of the at least two dilators is configured for facilitating positioning of the electrosurgical apparatus adjacent the tissue and wherein a second dilator of the at least two dilators is configured for advancement through a perforation in the tissue, said 
The closest prior art is regarded as Khairkhahan et al. (2002/0169377, previously cited).  Khairkhahan et al. disclose a method of perforating transeptal tissue comprising advancing a first dilator into the heart, using an electrosurgical apparatus to perforate the tissue and advancing the electrosurgical apparatus through the opening, and withdrawing the first dilator.  Khairkhahan et al. fail to disclose after withdrawing the first dilator, “advancing the second dilator over the electrosurgical apparatus; and wherein a maximum outer diameter of the second dilator is substantially equal to or less than a maximum outer diameter of the first dilator”.  
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYMI E. DELLA
Primary Examiner
Art Unit 3794